          Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 1 of 7

                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

UNITED STATES OF AMERICA,                             §
                                                      §
                          Plaintiff,                  §
                                                      §
v.                                                    §           CASE NO.     7:20-cv-041
                                                      §
0.499 ACRES OF LAND, MORE OR LESS,                    §
SITUATE IN HIDALGO                                    §
COUNTY, STATE OF TEXAS; AND                           §
IRMA GARZA, ET AL.,                                   §
                                                      §
                                                      §
                        Defendants,                   §


             JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)


     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.

            Pursuant to Rule 26(f) Federal Rules of Civil Procedure, counsel for the United States sent a
            letter to 80 of the known heirs of Nancy Champion and Pedro Garza, Sr., which stated, in
            pertinent part:

                  …we are required to confer with all of the parties regarding the joint
                  discovery/case management plan. Discovery is a pre-trial procedure in a
                  lawsuit in which each party can obtain evidence from the other party or
                  parties by means of discovery devices such as interrogatories, requests for
                  production of documents, requests for admissions and depositions. Due to
                  the large number of potential landowners, our office will request that
                  discovery be delayed in this case until the court has an opportunity to
                  conduct a title hearing which will determine which of the 90+ defendants
                  had an ownership interest in the subject property prior to the filing of the
                  lawsuit.

                  If I don’t hear from you by 5pm Friday, April 3, 2020, I will assume
                  you are unopposed and will put in my certificate of conference that you
                  are unopposed to … delaying discovery until the court holds a title hearing.
                  If, on the other hand, you are opposed to … delaying discovery, please
                  contact me immediately.
            To date, none of the known heirs or their counsel have expressed opposition to the United
            States’ request that discovery be delayed until the Court conducts a title hearing.




                                                Page 1 of 7
                                           Case Management Plan
     Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 2 of 7

2.     State whether each party represents that it has made the initial disclosures required
       by FRCP 26(a). If not, describe the arrangements that have been made to complete
       such disclosures.

       The United States proposes that the parties submit their initial disclosures pursuant to
       Rule 26(a)(1)(A) within two weeks of the Court conducting a title hearing.

3.     List by case number and court any cases related to this one that are pending in any
       state or federal court and describe how they are related.

       None at this time.

4.     Briefly describe what this case is about.

       This is a civil action brought by the United States of America under the power of eminent
       domain through a Declaration of Taking at the request of the Secretary of the Department
       of Homeland Security, through the Acquisition Program Manager, Wall Program
       Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
       Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security,
       for the taking of property under the power of eminent domain through a Declaration of
       Taking, and for the determination and award of just compensation to the owners and
       parties in interest.

5.     Specify the allegation of federal jurisdiction.

       Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
       U.S.C. §1358.

6.     Name the parties who disagree with the jurisdictional allegations and state their
       reasons.

       None.

7.     List anticipated additional parties that should be included, when they can be added,
       and by which parties desires their inclusion.

      The United States is preparing to file a motion to add the following 15 additional heirs of
      Nancy Champion and Pedro Garza, Sr. as defendants: (1) Raul Trevino, (2) Abel Garza,
      Jr., (3) Montrese Woods, (4) Nicole K. Reyna, (5) Joshua E. Gonzales, (6) Stephanie
      Fernandez, (7) Marina G. Rivera, (8) David Maldonado, (9) Sherry Bouma, (10) Miguel
      Villegas Maldonado, (11) Juana Bacio, (12) Danny Olivarez, Jr., (13) Javier Guzman, (14)
      Salvador Guzman, and (15) Eduardo Guzman.

8.     List anticipated interventions.

       None.

9.     Describe any class-action issues.

       None.
                                           Page 2 of 7
                                      Case Management Plan
  Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 3 of 7


10. Describe the discovery plan proposed by the parties, including:

   A. What changes should be made in the timing, form or requirement for disclosures
       under Rule 26(a)?

       The United States proposes delaying discovery regarding valuation until the Court has
       an opportunity to conduct a title hearing for the purposes of determining which of the
       known heirs of Nancy Champion and Pedro Garza, Sr. had an interest in the subject
       property at the time of the taking. To the extent discovery is required prior to the title
       hearing, the United States proposes limiting initial discovery to title issues.

   B. When and to whom the plaintiff anticipates it may send interrogatories?
       The United States anticipates sending interrogatories to any of the known heirs that
       are determined by the Court to have had an interest in the subject property at the time
       of the taking.

   C. When and to whom the defendant anticipates it may send interrogatories?
        Defendants reserve the right to send interrogatories to the United States.

   D. Of whom and by when the plaintiff anticipates taking oral depositions?
       The United States anticipates taking the oral deposition of any of the known heirs that
       are determined by the Court to have had an interest in the subject property at the time
       of the taking.
   E. Of whom and by when the defendant anticipates taking oral depositions?

       Defendants reserve the right to depose any fact witness disclosed by the United States
       or any other party that is determined by the Court to have had an interest in the subject
       property at the time of the taking.

   F. When the plaintiff (or the party with the burden of proof on an issue) will be able
       to designate experts and provide the reports required by Rule 26(a)(2)(B), and
       when the opposing party will be able to designate responsive experts and provide
       their reports?

       The defendants have the burden of proof regarding the issue of just compensation in
       this action. At this time, the United States does not know if the defendants intend to
       designate experts.

   G. List expert depositions the plaintiff (or the party with the burden of proof on an
       issue) anticipates taking and their anticipated completion date. See Rule
       26(a)(2)(B) (expert report)?

       The defendants have the burden of proof regarding the issue of just compensation in
       this action. At this time, the United States does not know if the defendants anticipate
       taking expert depositions.



                                        Page 3 of 7
                                   Case Management Plan
      Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 4 of 7

      H. List expert depositions the opposing party anticipates taking and their anticipated
           completion date. See Rule 26(a)(2)(B) (expert report)?

           The United States anticipates taking the deposition of any expert designated by the
           defendants by the end of the discovery period as designated by the Court.

      I.   All other matters raised in Rule 26(f).

           Not Applicable.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      None.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      No discovery has been undertaken to date.

13.   State the date the planned discovery can reasonably be completed.

       The United States proposes that the discovery period regarding valuation should be determined
       after the Court has an opportunity to conduct a title hearing.

14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

      The United States successfully negotiated a direct purchase of the subject property from
      the owner of record, Irma Garza, for $19,500. Before the sale could be finalized, the
      United States determined that there was a gap in title from Nancy Champion and Pedro
      Garza, Sr. (Irma Garza’s paternal grandparents) to Maria Garza (Irma Garza’s mother). As
      a result, the United States filed the instant suit in order to clear title to the subject property.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      Counsel for the United States has been working for the past several months to ascertain all
      of the living heirs of Nancy Champion and Pedro Garza, Sr., in order to provide them with
      notice of the case and to potentially resolve the outstanding title issues surrounding the
      subject property.

16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable, and state when such a technique may be
      effectively used in this case.

      The United States does not think alternative dispute resolution is applicable.




                                              Page 4 of 7
                                         Case Management Plan
      Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 5 of 7

17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
      position on a trial before a magistrate judge.

      The United States does not agree to a trial before a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      Plaintiff makes no demand for a jury trial.

19.   Specify the number of hours it will take to present the evidence in this case.

      The evidence in this case could be presented in 12 to 18 hours.

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      USA’s Opposed Motion for Order of Immediate Possession

21.   List other motions pending.

      None.
22.   Indicate other matters peculiar to this case, including discovery that deserve the
      special attention of the court at the conference.

      The United States is working diligently to contact all 90+ heirs of Nancy Champion and
      Pedro Garza, Sr. To date, the United States has obtained a waiver of service/disclaimer from
      approximately 70 of the known heirs. The United States is continuing its efforts to contact
      the remaining heirs and will advise the Court of its progress. Once all of the parties have
      been provided notice of the case, the United States will request a title hearing to determine
      ownership of the subject property at the time of the taking.

23.   Certify that all parties have filed Disclosure of Interested Parties as directed in the
      Order for Conference and Disclosure of Interested Parties, listing the date of filing
      for the original and any amendments.

      Plaintiff filed its Disclosure of Interested Parties with the Court on April 16, 2020.

24.   List the names, bar numbers, addresses, and telephone numbers of all counsel.

       COUNSEL FOR PLAINTIFF:
       N. JOSEPH UNRUH
       Attorney in Charge for Plaintiff
       Assistant United States Attorney
       Southern District of Texas No. 1571957
       Texas Bar No. 24075198
       1701 W. Bus. Hwy. 83, Suite 600
       McAllen, TX 78501
       Telephone: (956) 618-8010
       Facsimile: (956) 618-8016
       E-mail: Neil.Unruh@usdoj.gov
                                            Page 5 of 7
                                       Case Management Plan
Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 6 of 7


 DEFENDANTS:

 COUNSEL FOR DEFENDANT YOLANDA ALVARADO:
 LEO PRUNEDA
 Attorney in Charge for Defendant Yolanda Alvarado
 Texas Bar No. 16373400
 1401 W. Polk Avenue
 Pharr, TX 78577
 Telephone: (956) 414-9730
 Facsimile: (956) 783-1239
 Email: lprunedaatty@aol.com

 COUNSEL FOR DEFENDANT GLORIA TORRES:
 ROBERT D. PUENTE
 Attorney in Charge for Defendant Gloria Torres
 Southern District of Texas No. 24238
 Texas Bar No. 24013359
 214 N. 16th Street, Suite 110
 McAllen, TX 78501
 Telephone: (956) 502-5258
 Facsimile: (956) 685-1144
 Email: robpuente@outlook.com


                                        Respectfully submitted,

                                        RYAN K. PATRICK
                                        United States Attorney
                                        Southern District of Texas

                                 By:    s/ N. Joseph Unruh________
                                        N. JOSEPH UNRUH
                                        Assistant United States Attorney
                                        Southern District of Texas No. 1571957
                                        Texas Bar No. 24075198
                                        1701 W. Bus. Hwy. 83, Suite 600
                                        McAllen, TX 78501
                                        Telephone: (956) 618-8010
                                        Facsimile: (956) 618-8016
                                        E-mail: Neil.Unruh@usdoj.gov




                                Page 6 of 7
                           Case Management Plan
      Case 7:20-cv-00041 Document 67 Filed on 04/24/20 in TXSD Page 7 of 7

                                   CERTIFICATE OF SERVICE

        I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on April 24, 2020, I mailed a true and correct copy of the foregoing document

to the all parties still remaining in this case.


                                                   By:   s/ N. Joseph Unruh_________
                                                         N. JOSEPH UNRUH
                                                         Assistant United States Attorney




                                               Page 7 of 7
                                          Case Management Plan
